Citation Nr: 1826205	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 8, 2013, and in excess of 30 percent thereafter for left knee traumatic arthritis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Air Force from February 1973 to June 1976 and in the United States Army from November 1978 to December 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

While the Veteran requested a Board hearing before a Veterans Law Judge in his June 2008 substantive appeal, he subsequently withdrew such request in May 2011 and September 2011 communications.  38 C.F.R. § 20.704(e) (2017). 

In December 2011, the Board remanded the issues of entitlement to an increased rating for a left knee disability and entitlement to a TDIU for additional development.  A July 2015 rating decision reflects that the evaluation of traumatic arthritis of the left knee, status post injury, was increased to 30 percent, effective June 8, 2013.

Subsequently, in May 2016, February 2017, and August 2017, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ).  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if any further action is required. 


REMAND

Although the Board regrets the delay, remand is required to ensure there is a complete record on which to decide the Veteran's claim.  Specifically, the Board finds that a medical examination is warranted.  

With regard to the increased rating claims, the Veteran has alleged that he suffers from flare ups of left knee symptoms.

In a May 2013 statement, the Veteran reported his knee "gives out" and has resulted in a fall down his home's basement stairs. 

The Veteran was afforded a VA examination in June 2013.  The Veteran reported a history of flare ups after walking, which occurred at least three times per week, and more with increased activity.  The Veteran reported pain while working and an inability to stand up from the floor during flares.  The examiner did not provide an opinion regarding what additional limitations may be present during flare ups.  

The Board notes that the Veteran did not reported flare ups to the July 2016 or April 2017 VA examiners; however, as the Veteran has reported flare ups during the appellate period, further consideration of the Veteran's flare ups is required. 

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

Accordingly, the VA examinations of record do not adequately address the Veteran's reports of flare-ups as required under Sharp.  Therefore, remand is required for a new VA examination of the Veteran's service-connected left knee disability.

The Board finds that the claim for a TDIU is inexplicably intertwined with the increased rating claim for left knee traumatic arthritis.  As such, both issues must be remanded and adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

While on remand, the AOJ should take the opportunity to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records or private treatment records identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  After completing the above directive, the Veteran should be scheduled for a VA examination with appropriate examiner in order to determine the nature and severity of his service-connected left knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected left knee disability.  All appropriate testing, including range of motion, should be performed.  

The examiner is asked to specifically address the Veteran's report of flare ups during the June 2013 VA examination of the knee and lower leg conditions, in which the Veteran reported flare ups. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's increased-rating claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






